In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Richter, J.), dated September 9, 2009, which, inter alia, denied his objections to an order of the same court (Kirshblum, S.M.), dated May 28, 2009, which denied his motion to vacate a money judgment of the same court entered June 5, 2007.
Ordered that the order is affirmed, with costs.
The record in this case does not establish an intent on the part of the mother to vacate the previously entered money judgment as part of her decision to voluntarily discontinue further efforts to enforce support provisions of the parties’ judgment of divorce in the Family Court. At most, the voluntary discontinuance related solely to future enforcement efforts by the mother in light of the father’s ongoing efforts to vacate the judgment of divorce in the Supreme Court. Under the circumstances of this case, the dismissal of the enforcement proceeding by the Family Court as a result of the voluntary discontinuance did not include vacatur of the previously entered money judgment against the father. Accordingly, the Family Court properly denied the father’s objections.
The parties’ remaining contentions are without merit. Mastro, J.P., Eng, Belen and Roman, JJ., concur.